     Case 3:12-cv-00489-MMD-CLB Document 109 Filed 04/13/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      STEVEN M. KINFORD,                                Case No. 3:12-cv-00489-MMD-CLB

7                                   Petitioner,                      ORDER
                v.
8
       BRIAN E. WILLIAMS, et al.,
9
                               Respondents.
10

11          Good cause appearing, it is hereby ordered that Respondents’ unopposed second

12    motion for enlargement of time (ECF No. 108) is granted. Respondents have until April

13    29, 2021, to answer the surviving claims of the second amended petition for writ of habeas

14    corpus.

15          DATED THIS 13th Day of April 2021.

16

17

18                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26

27
28
